DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined on the merits.

Claim Objections
Claims 14-18 and 20 are objected to because of the following informalities: 
Claims 14-18 are objected to because there should be a space between the number and the unit of measurement.  For instance, “50kbp” in claim 14 should be substituted with “50 kbp.”
Claim 20 is objected to because the first recitation of the abbreviation “HMW”, at line 5, does not include the full term corresponding to the abbreviation (high molecular weight).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation of the step of "separating the DNA" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claims 1 and 11 do not recite separating the DNA, and thus do not support “the step of….separating the DNA.”
The term “HMW DNA” (high molecular weight DNA according to page 1, lines 25-26 of the specification) in claim 20 is a relative term which renders the claim indefinite. The term “HMW DNA” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what molecular weight of the DNA is required for the DNA to be considered “HMW DNA.”  The specification does not provide a range of molecular weights for “HMW DNA.”  For the purpose of applying prior art, DNA of any molecular weight will be considered as reading on “HMW DNA.”

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laugharn `131 (WO 2016/176131) in view of Laugharn `329 (US 2016/0102329. Listed on IDS filed 5/20/20). 
Laugharn `131 discloses methods for processing biological samples such as dried blood spots with focused acoustic energy (page 1, lines 5-6 and 21-22).  In various embodiments, a sample including blood dried on a substrate may be placed in a vessel and subjected to focused acoustic energy applied in accordance with suitable parameters, resulting in the extraction and recovery of biomolecules (e.g. DNA, see abstract) from the blood in an efficient and effective manner (page 1, lines 22-26).  Laugharn `131 discloses the method in relation to Figure 1 showing an acoustic treatment system similar to the acoustic treatment system of Figure 8 of the instant application, the only difference being that Figure 1 of Laugharn `131 further includes particles or other material 2 (page 8, lines 11-12).  Figure 1 of Laugharn `131 shows that an acoustic transducer 14 generates an acoustic field having a focal zone 17 that is delivered to a sample 1 contained in a vessel 4 (page 8, lines 7-11).  
	Regarding the method of Laugharn `131 in relation to Figure 1, Laugharn `131 states that in various embodiments, the sample 1 contained in a vessel 4 may include blood deposited or otherwise located on the surface and/or pores of a substrate, e.g., a dried blood spot. (page 8, lines 13-14).  This reads on the first step of instant claim 1 of providing a sample in a vessel (vessel 4 of Figure 1) including a plurality of whole cells (the blood cells).  
	In some embodiments, to suitably lyse cells and extract or otherwise operate on the target biomolecule(s) from a dried blood spot sample, the acoustic transducer may be operated so as to generate focused acoustic energy according to a peak incident power range (page 9, line 30 through page 10, line 2).  Laugharn `131 also states that upon exposure to the focused acoustic energy, portions of the blood (e.g., cells, plasma) may be separated from the substrate and further processed (e.g., cell lysis, DNA shearing/fragmentation, etc.) via the focused acoustic treatment (page 7, lines 29-32).  See also page 10, lines 8-14.  Since Laugharn `131 teaches lysing cells by the focused acoustic energy, the focal zone 17 in Figure 1 is applied to the sample, and the contents of the blood cells are DNA (including genomic DNA), then Laugharn `131 teaches the second step of instant claim 1 of exposing the sample to a focal zone of focused acoustic energy to lyse the plurality of whole cells (of the blood sample) to release cell lysate from the plurality of whole cells, the cell lysate including genomic DNA having a starting base pair size.
	As pointed out in the last paragraph, page 7, lines 29-32 of Laugharn `131 teaches that the exposure to the focused acoustic energy includes further processing such as DNA shearing/fragmentation via the focused acoustic treatment.  Laugharn `131 also states that the focused acoustic energy may be further beneficial not only in extracting target biomolecules but also in processing the biomolecules, such as shearing and fragmentation of nucleic acids (page 14, lines 10-12).  The duration of time in which the sample is subject to focused acoustic treatment may affect the average DNA fragment size (page 15, lines 1-3).  In particular, Laugharn `131 states, “That is, the focused acoustic processing not only provides the extraction of the target biomolecules (i.e., nucleic acids), but also for shearing and fragmenting thereof” (page 15, lines 3-5), and “Hence, aspects of the present disclosure allow for both extraction of DNA as well as shearing/fragmentation of the extracted DNA in a single step of focused acoustic processing” (page 15, lines 10-12).  Therefore, Laugharn `131 also teaches a step comparable to the third step of instant claim 1 in that Laugharn `131 discloses exposing the cell lysate to a focal zone (focal zone 17 in Figure 1) of focused acoustic energy to shear the DNA (includes genomic DNA) in the cell lysate to DNA fragments.
	Regarding instant claim 20, the DNA released from lysed blood cells will be considered by the Examiner as reading on “HMW DNA” (see rejection under 35 U.S.C. 112(b) above).  Therefore, Laugharn `131 teaches a comparable method to instant claim 20 for the reasons set forth with respect to instant claim 1.

	Laugharn `131 differs from the claimed invention in that Laugharn `131 does not expressly disclose that the shearing of the genomic DNA (or HMW DNA) by the exposure to a focal zone of focused acoustic energy is such that all the genomic DNA (or all the HMW DNA) is sheared to DNA fragments that have a fragment size no larger than 50% of the starting base pair size and so that a viscosity of the cell lysate is reduced.  
	However, Laugharn `131 teaches that it can be appreciated that for various embodiments, the duration of time in which the sample is subject to focused acoustic treatment may affect the average DNA fragment size, wherein the average DNA fragment size may decrease as the duration of acoustic energy treatment is increased (page 15, lines 1-6).  It is further disclosed that the average DNA fragment size may be tuned according to the duration of time under which the sample is exposed to a suitable amount of focused acoustic energy (page 15, lines 8-10).  For the invention of processing a dried blood spot (claim 22 of Laugharn `131), exposure of the extracted biomolecules to focused acoustic energy causes fragmenting of nucleic acid from the extracted biomolecules to an average size of less than 1,000 bp (claim 31 of Laugharn `131).  In an example practiced on a dried blood spot sample by their ‘active extraction protocol’ employing focused acoustics (page 16, last two paragraphs; page 17, last paragraph), Laugharn `131 sheared genomic DNA to an average fragment size of 200 bp (page 17, last paragraph).
	Laugharn `329 discloses acoustic treatment of a sample (abstract), and teaches an acoustic treatment system (Figure 1) which is similar to the acoustic treatment system of Figure 1 of Laugharn `131.  As in the invention of Laugharn `131, the acoustic treatment system of Laugharn `329 applies acoustic field at a focal zone 17 to the sample (paragraph [0033]).  Laugharn `329 indicates that acoustic treatment systems can be useful for the homogenization and disruption of biological tissues, cells and other sample material, with the end goal of recovering target molecules from the sample material, such as DNA, RNA, proteins, and the like (paragraph [0024]).  In addition, Laugharn `329 states that such systems may be used along with aspects of the invention for DNA and/or other genomic fragment shearing, e.g. to reduce the base pair length of DNA fragments from 1,000s or 10,000s of base pairs to lengths of 200-1,000 base pairs (paragraph [0024]).  
In some embodiments of Laugharn `329, acoustic energy can be used to fragment double stranded DNA having a relatively long base pair length, e.g., in excess of 3,000 bp, e.g. 10,000 bp or more (paragraph [0012]).  This fragmentation can have one or more benefits, such as reducing viscosity of the DNA sample which can enhance enzymatic activity of the tagmentation process (paragraph [0012]).  The tagmentation process is used in generating libraries for next generation sequencing (NGS) systems (paragraph [0006]).  
	Laugharn `329 also teaches a method for processing a sample containing genomic material that includes providing a sample in a vessel, the sample including double stranded DNA material with segments having a starting base pair length, and the sample having a starting viscosity (paragraph [0014]).  The sample may then be subjected to acoustic energy to reduce a viscosity of the sample, and the acoustic energy treatment may also cause shearing of the segments of double stranded DNA material in the sample to form fragments of the double stranded DNA material having a base pair length of less than the starting base pair length (paragraph [0014]).  When discussing their invention, Laugharn `329 discloses using focused acoustic energy (paragraphs [0016] and [0024]).
	Before the effective date of the claimed invention, it would have been obvious that the application of the focused acoustic energy to fragment the DNA results in the reduction of the viscosity of the cell lysate when performing the method of Laugharn `131.  This would have been expected since Laugharn `329, speaking to the same technology of applying focused acoustic energy to a sample for DNA fragmentation, teaches that subjecting a sample to focused acoustic energy to shear DNA into fragments causes reduction of the viscosity of the DNA sample.
	Additionally, in performing the method of Laugharn `131 which includes cell lysis and DNA shearing/fragmentation to fragment DNA in a dried blood sample to fragments having an average size of less than 1000 bp (claim 31 of Laugharn `131), it would have been obvious to have varied the duration of the application of the focused acoustic energy treatment to obtain an average fragment size of 200 bp as disclosed in one example of Laugharn `131 (page 17, last paragraph).  This would have been obvious since Laugharn `131 indicates the average DNA fragment size may be tuned according to the duration of time under which the sample is exposed to a suitable amount of focused acoustic energy (page 15, lines 8-10), with the average DNA fragment size decreasing as the duration of the acoustic energy treatment is increased (page 15, lines 5-8).  Given that the fragments can be less than 1000 bp, which encompasses fragments of as large as 999 bp, then it is obvious that obtaining DNA fragments having a fragment size of as low as 200 bp, which is about 20% of 999 bp, is drawn to shearing the DNA fragments to a fragment size no larger than 50% of the starting base pair size of the genomic DNA in the cell lysate.  Moreover, it would have been an obvious result of tuning the duration of time of focused acoustic energy application, which would have encompassed applying the focused acoustic energy for longer durations that decreases the average DNA fragment size to a greater extent within the range of less than 1,000 bp as sought by Laugharn `131.  There would have been a reasonable expectation that the DNA of the cell lysate can be sheared to the extent of obtaining a fragment size no larger than 50% of the starting base pair size since Laugharn `329 discloses that acoustic treatment systems can reduce the base pair length of DNA fragments from 1,000s or 10,000s of base pairs to lengths of 200-1,000 base pairs (paragraph [0024]).  
	Therefore, Laugharn `131 in view of Laugharn `329 renders obvious instant claims 1, 2 (all steps of providing the sample and applying the focused acoustic energy are performed in vessel 4 of Figure 1 of Laugharn `131), 3 (whole blood), 5 (Laugharn `131 does not explicitly require centrifugation when the dried blood sample is placed into the vessel 4 or when the acoustic energy is applied), 6 (Laugharn `131 does not explicitly require that an enzyme must be added when the dried blood sample is placed into the vessel 4 or when the acoustic energy is applied), 14 (for an average DNA fragment size of 200 bp, it is obvious that DNA fragments are present having a fragment size reading on ‘no larger than 50kbp’), 15 (for an average DNA fragment size of 200 bp, it is obvious that DNA fragments are present having a fragment size reading on ‘no larger than 10kbp’), 16 (for an average DNA fragment size of 200 bp, it is obvious that DNA fragments are present having a fragment size reading on ‘no larger than 2kbp’), and 20.
	Regarding instant claim 4, when providing the sample 1 in the acoustic treatment system 100 of Figure 1, Laugharn `131 discloses that in some embodiments, the liquid 3 includes a buffer, such as water along with a detergent (page 8, lines 16-18).  Therefore, instant claim 4 is rendered obvious.
	Regarding instant claim 7, Laugharn `131 teaches that when seeking to recover DNA from the sample, any suitable DNA purification protocol may be used (page 10, lines 29-30).  Recovering the DNA fragments with any suitable DNA purification protocol reads on separating the DNA fragments from other portions of the cell lysate, thereby rendering obvious instant claim 7.
	Regarding instant claim 19, Laugharn `131 teaches that the sample 1 may further include a solution or mixture that is suitable for lysing blood cells and extracting target biomolecules (e.g., DNA, RNA, protein, etc.) (page 8, lines 15-16).  This reads on the step of exposing the sample being preceded by a step of exposing the sample to a chemical process to lyse cells in the sample.  Therefore, instant claim 19 is rendered obvious.
	A holding of obviousness is clearly required.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Laugharn `131 and Laugharn `329 as applied to claims 1-7, 14-16, 19, and 20 above, and further in view of Marla (US 2007/0154903).
As discussed above, Laugharn `131 in view of Laugharn `329 renders obvious claims 1-7, 14-16, 19, and 20.  Laugharn `131 discloses that any suitable DNA purification protocol may be used to recover DNA from the sample (page 10, lines 29-30), thereby reading on separating the DNA fragments from other portions of the cell lysate (the limitation of claim 7).  The references differ from claim 8 in that they do not expressly disclose that the steps of providing the sample, exposing the sample, exposing the cell lysate, and separating the DNA fragments are performed without centrifuging any portion of the sample or cell lysate.  The references differ from claim 9 in that they do not expressly disclose that the steps of providing the sample, exposing the sample, exposing the cell lysate, and separating the DNA are performed with binding beads present with the sample and the cell lysate.  The references differ from claim 10 in that they do not expressly disclose that the step of separating the DNA fragments includes diluting the cell lysate and the DNA fragments with a buffer and a proteinase, incubating the cell lysate, DNA fragments, buffer, and proteinase, and exposing the cell lysate, DNA fragments, buffer, and proteinase to a magnetic field to separate DNA fragments bound to magnetic beads from other portions of the sample.
Regarding claim 11, Laugharn `131 discloses DNA and RNA as examples of the target biomolecules that are extracted by their invention (page 8, lines 15-16).  Laugharn `131 teaches that the focused acoustic energy shears and fragments nucleic acids (page 14, lines 10-12).  Thus this encompasses shearing and fragmenting the RNA of the cell lysate.  As such, the method rendered obvious by Laugharn `131 in view of Laugharn `329 includes extracting RNA and obtaining RNA fragments in the cell lysate.  However, Laugharn `131 in view of Laugharn `329 differs from claim 11 in that they do not expressly disclose separating RNA fragments in the cell lysate from other portions of the cell lysate.  The references further differ from claim 12 (which depends from claim 11) in that they do not expressly disclose that the steps of providing the sample, exposing the sample, exposing the cell lysate, and separating the RNA fragments are performed without centrifuging any portion of the sample or cell lysate.  The references further differ from claim 13 (which depends from claim 11), in that they do not expressly disclose that the steps of providing the sample, exposing the sample, exposing the cell lysate, and separating the DNA are performed with binding beads present with the sample and the cell lysate.
Marla discloses an invention that provides for isolation and concentration of genomic DNA (or RNA) from complex samples such as a biological sample (paragraph [0099]).  The biological sample can be a body fluid such as blood (paragraphs [0083] and [0098]).  The isolation and concentration of the DNA comprises the use of a unique formulation of a lysis buffer in conjunction with one or more DNA condensing agent (such as CTAB, salts, and proteases) that together affect cell lysis and DNA release (paragraph [0099]).  The lysis buffer comprises at least one detergent, at least one protease such as Proteinase K, and at least one salt (paragraph [0104]).  Thereafter, the DNA can be fragmented after adding the lysis buffer, such as by adding a fragmentation buffer comprising mild oxidants to the solution and the sample (paragraph [0011]; paragraph [0103]).  Marla also teaches that the fragmentation is carried out in the presence of at least one oxidant, DNases, restriction enzymes, an acid or by ultrasonication (paragraph [0021]).
The DNA is selectively condensed onto magnetic beads by using CTAB (i.e. cetyl trimethylammonium bromide, according to paragraph [0002]) that retains the interferents in solution (paragraph [0099]).  In particular, the magnetic beads, typically coated with a silica layer, are used to provide a surface on which the condensed DNA is allowed to bind or precipitate (paragraph [0118]).  The DNA is allowed to condense over the course of incubation, and this is followed by an isolation of the magnetic beads with a magnetic separator (paragraph [0103]).  The magnetic beads offer a convenient way of isolation using magnets that eliminate centrifugation steps (paragraph [0118]).   
Marla states that DNA isolated by the classical method (cell lysis and protein digestion followed by organic extraction) is tedious because it requires an organic extraction step followed by DNA fragmentation and precipitation before the DNA can be used (paragraph [0101]).  Furthermore, the quality of the DNA is such that high test-well backgrounds, high non-specific binding, and false positive and negative results are common (paragraph [0101]).  The use of the lysis buffer in conjunction with CTAB and a binding substrate (the magnetic beads) eliminates the need for organic extraction and centrifugation steps for the isolation of DNA (paragraph [0110]).
Before the effective filing date of the claimed invention, after applying the focused acoustic energy to lyse cells of the dried blood sample and fragment the nucleic acids (both DNA and RNA), it would have been obvious to recover the DNA fragments or RNA fragments by adding a lysis buffer comprising at least one detergent, least one protease (e.g. Proteinase K), and at least one salt to the cell lysate comprising nucleic acid fragments; in the presence of CTAB, condensing and binding the DNA fragments or RNA fragments onto magnetic beads; and using a magnet (reading on ‘exposing the cell lysate, DNA fragments, buffer, and proteinase to a magnetic field’) to isolate the magnetic beads, when performing the method rendered obvious by Laugharn `131 in view of Laugharn `329.  One of ordinary skill in the art would have been motivated to do this since these steps involving magnetic separation are superior to the classical method of DNA isolation since they eliminate the need for organic extraction and centrifugation steps, wherein organic extraction is recognized in Marla are providing DNA of a quality in which high test-well backgrounds, high non-specific binding, and false positive and negative results are common (paragraph [0101] of Marla).  There would have been a reasonable expectation of recovering the DNA fragments by these steps since Laugharn `131 indicates that any suitable DNA purification protocol may be used to recover DNA from the sample (page 10, lines 29-30), and since Laugharn `131 recognizes also adding Proteinase K and/or other agents to the sample prior to, during, or after focused acoustic treatment to remove contaminants such as proteins from the sample (page 8, lines 20-25).  There would have been a reasonable expectation of recovering the DNA fragments or RNA fragments by these steps since Marla teaches that their steps involving a lysis buffer, CTAB, and magnetic beads are suitable for isolating and concentrating genomic DNA or genomic RNA from complex samples such as a blood sample.  Therefore, instant claims 8, 10 (the lysis buffer comprising Proteinase K as the protease reads on ‘a buffer and a proteinase’), 11 (in recovering RNA fragments specifically by the steps described, then the RNA fragments are separated from other portions of the cell lysate, including the DNA fragments), and 12 are rendered obvious.
Additionally, it would have been prima facie obvious to have added the magnetic beads to the sample at any point in the process prior to condensing and binding the DNA or RNA fragments to the magnetic beads in the presence of CTAB when performing the method rendered obvious by Laugharn `131, Laugharn `329, and Marla, including prior to applying the focused acoustic energy, since it provides the magnetic beads needed for the recovery of the DNA/RNA fragments, and since the condensing and binding of DNA or RNA to the magnetic beads only occurs when CTAB is provided (after cell lysis and nucleic acid fragmentation).  In adding the magnetic beads before the focused acoustic energy is applied, then the magnetic beads (reading on ‘binding beads’) are present for the steps of providing the sample, exposing the sample, exposing the cell lysate, and separating the DNA, rendering obvious instant claims 9 and 13.
A holding of obviousness is clearly required.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Laugharn `131 and Laugharn `329 as applied to claims 1-7, 14-16, 19, and 20 above, and further in view of Zhang (Nature Protocols. 2012. 7(3): 467-478). 
As discussed above, Laugharn `131 in view of Laugharn `329 renders obvious claims 1-7, 14-16, 19, and 20.  The references differ from claims 17 and 18 in that they do not expressly disclose that the genomic DNA of the cell lysate (from lysing the cells by exposing to a focal zone of focused acoustic energy, prior to shearing the genomic DNA in the cell lysate) has a base pair size (‘starting base pair size’) greater than 1 Mbp.
Zhang discloses preparing high-quality megabase-sized DNA from divergent organisms (abstract), indicating that megabase-sized DNA refers to DNA fragments of >1,000 kilobase pairs (kb) (page 467, left column, first paragraph).  Blood cells or sperm from animals are used as the DNA source for obtaining megabase-sized DNA (page 468, last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious that the genomic DNA of the cell lysate of the dried blood sample obtained from exposing the sample to the focused acoustic energy, prior to DNA fragmentation, has >1,000 kilobase pairs (i.e. >1 megabase pairs) when practicing the method rendered obvious by Laugharn `131 in view of Laugharn `329.  This would have been obvious since blood cells from animals are recognized as having megabase-sized DNA defined as DNA of >1,000 kilobase pairs, as pointed out by Zhang.  In lysing the cells of the dried blood sample by the focused acoustic energy and prior to the focused acoustic energy resulting in DNA fragmentation, then the DNA that is released from the cells is in its unfragmented or in its least fragmented form, and thus would have been expected to have a maximal number or large number of base pairs.  Therefore, instant claims 17 and 18 (average DNA fragment size of 200 bp falls in the range of ‘less than 500kbp’) are rendered obvious.
A holding of obviousness is clearly required.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651